Exhibit 10.1

ALTON PLAZA

FIFTH AMENDMENT TO LEASE

(Expansion of Premises; Extension of Term)

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) dated for reference purposes
only as of July 25, 2007, is entered into by and between ALTON PLAZA PROPERTY,
INC., a Delaware corporation (“Lessor” or “Landlord”), and ISTA PHARMACEUTICALS,
INC., a Delaware corporation (“Lessee” or “Tenant”).

RECITALS

A. Lessor’s predecessor in interest, Aetna Life Insurance Company, and Lessee
entered into that certain Lease Agreement dated September 13, 1996 (the
“Original Lease”) for certain premises located at 15279 Alton Parkway, Suite
100, Irvine, California 92618 (the “Existing Premises”), which are located in
the industrial complex commonly known as Alton Plaza Industrial Park (the
“Park”). The Existing Premises contain approximately 13,448 square feet.
Landlord and Tenant entered into that certain First Amendment to Lease dated as
of June 27, 2001 (the “First Amendment”), that certain Second Amendment to Lease
dated as of February 13, 2002 (the “Second Amendment”), that certain Third
Amendment to lease dated as of August 12, 2004 (the “Third Amendment”), that
certain Addendum to Third Amendment to Lease dated as of September 15, 2004 (the
“Third Addendum”), and that certain Fourth Amendment to Lease dated as of
August 31, 2005 (the “Fourth Amendment”).

B. Pursuant to the Third Amendment, the New Premises (located in the building
commonly known as 15295 Alton Parkway, as more specifically described in the
Third Amendment) were added to the Existing Premises. The Existing Premises and
the New Premises are hereinafter referred to collectively as the “Original
Premises”. The New Expiration Date for the Original Premises is October 31,
2009.

C. Pursuant to the Fourth Amendment, the 15273 Premises (located in the building
commonly known as 15273 Alton Parkway, as more specifically described in the
Fourth Amendment) were added to the Original Premises. The 15273 Premises
Expiration Date for the 15273 Premises is March 31, 2016. The Original Premises
and the 15273 Premises are hereinafter referred to collectively as the “Current
Premises”.

D. The Original Lease as amended by the First Amendment, the Second Amendment,
the Third Amendment, the Third Addendum and the Fourth Amendment is hereinafter
referred to as the “Lease”.

E. Landlord and Tenant presently desire to amend the Lease to, inter alia,
provide for the addition of certain additional premises to the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. Unless otherwise specifically set forth herein, all capitalized
terms used herein shall have the same meanings as set forth in the Lease.



--------------------------------------------------------------------------------

2. Addition of the 15285 Premises. The increment of space located at 15285 Alton
Parkway, commonly known as Suite 100 and labeled “15285 Premises” on the
attached Exhibit A-5 shall be added to the Premises covered by the Lease as
provided herein. Landlord and Tenant agree that initially for the purpose of the
Lease and this Amendment, the 15285 Premises shall be deemed to contain
approximately 8,181 square feet of space. The term of the Lease with respect to
the 15285 Premises shall commence on the 15285 Commencement Date (as defined
below). As used herein, the “15285 Commencement Date” shall mean December 12,
2007; provided, however, that if Landlord does not regain possession of the
15285 Premises from the Prior Tenant (as defined below) by October 1, 2007, then
the 15285 Commencement Date shall be the date which is seventy-three (73) days
after Landlord regains possession of the 15285 Premises from Prior Tenant.
Landlord shall tender possession of the 15285 Premises to Tenant following
Substantial Completion of the 15285 Work (as defined below). The 15285 Premises
shall become part of the “Premises” on the 15285 Commencement Date and shall
remain a portion of the “Premises” throughout the 15285 Term (as defined below).
As of the 15285 Commencement Date, the Basic Lease Information Page of the Lease
shall be modified to provide that the “Premises” consists of approximately
52,920 square feet (the combined 15285 Premises and the Current Premises). The
parties hereto acknowledge that the 15285 Premises are currently occupied by a
third party (“Prior Tenant”) and that the lease with respect to the 15285
Premises is scheduled to expire on September 30, 2007. Landlord agrees to use
diligent and commercially reasonable efforts to cause the current occupant of
the 15285 Premises to vacate its premises on or before September 30, 2007. If
for any reason Landlord cannot or does not deliver possession of the 15285
Premises to Tenant on or before September 30, 2007, the 15285 Commencement Date
shall be extended by one day for each day beyond September 30, 2007 that
Landlord fails to deliver possession of the 15285 Premises to Tenant. If
Landlord shall not have tendered possession of the 15285 Premises to Tenant on
or before November 15, 2007, Tenant may, at Tenant’s option, by notice in
writing to Landlord terminate this Amendment and receive a refund of the
additional security deposit described in Section 21, below and any prepaid rent.
If Tenant terminates this Amendment as provided in the preceding sentence, the
parties shall be discharged from all obligations under this Amendment, except
that Landlord shall return any money previously deposited with Landlord by
Tenant. Landlord shall commence the 15285 Work promptly following the vacation
of the 15285 Premises by the current occupant thereof. Notwithstanding anything
to the contrary contained in this Section 2, if the Prior Tenant has not vacated
the 15285 Premises by December 31, 2007 (the “Trigger Date”), Tenant shall have
the right to terminate this Amendment within ten (10) days following the Trigger
Date, time being of the essence herein. If Tenant timely terminates this
Amendment as provided in the preceding sentence, the parties shall be discharged
from all obligations under this Amendment accruing on and after the effective
date of such termination, except that Landlord shall return any money previously
deposited with Landlord by Tenant in connection with this Amendment including
the additional Security Deposit referenced in Section 21 below.

3. Planning Work.

3.1 Architect. The architect for the 15285 Work shall be H. Hendy Associates or
such other architect selected by Tenant and approved by Landlord (such approval
not to be unreasonably withheld) (the “Architect”). The parties acknowledge that
Tenant has already engaged Architect to perform certain preliminary design work
in connection with the proposed 15285 Work (as defined in Section 3.3 below),
the cost of which shall be included in Total Construction Costs (as defined
below). Within three (3) business days following the full execution of this
Amendment by Landlord and Tenant, Tenant shall meet with the Architect to
discuss its program and facility requirements (the “Program”) for the 15285
Premises and the nature and extent of all improvements

 

2



--------------------------------------------------------------------------------

that Tenant proposes to install in the 15285 Premises and at such meeting, shall
provide the Architect with all necessary data and information requested by the
Architect to prepare initial Program documents and then space plans therefor as
required by this Section 3.

3.2 Preparation and Delivery of 15285 Space Plan. On or before September 7,
2007, Tenant shall cause the Architect to deliver to Landlord a pricing plan
prepared by the Architect depicting improvements to be installed in the 15285
Premises sufficient for preliminary pricing (the “15285 Space Plan”). On or
before the expiration of ten (10) business days from its receipt of the 15285
Space Plan, Landlord shall deliver to Tenant (i) a preliminary cost estimate to
complete the work depicted in the 15285 Space Plan (the “15285 Budget”), (ii) a
preliminary project schedule (the “15285 Project Schedule”), and (iii) the
Contractor’s general conditions and fee bid as described in Section 4.1 below.
Tenant shall notify Landlord whether it approves of the scope of the 15285 Work
outlined in the submitted 15285 Budget and Project Schedule within five
(5) business days after its receipt thereof. If Tenant disapproves of the scope
of the 15285 Work outlined in the submitted 15285 Budget and/or Project Schedule
within such five (5)-business day period, then Tenant shall notify Landlord
thereof specifying in reasonable detail the reasons for such disapproval, in
which case Landlord shall within three (3) business days after such notice or
such longer period as reasonably necessary to revise the scope of work, revise
such 15285 Budget and/or Project Schedule, as the case may be, in accordance
with Tenant’s objections and submit the revised 15285 Budget and/or Project
Schedule, as the case may be, to Tenant for its review and approval. Tenant
shall notify Landlord in writing whether it approves of the scope of the 15285
Work outlined in the resubmitted 15285 Budget and/or Project Schedule, as the
case may be, within five (5) business days after its receipt thereof. This
process shall be repeated until the 15285 Budget and Project Schedule have been
finally approved by Tenant and Landlord. If Tenant fails to notify Landlord that
it disapproves of the initial 15285 Budget and/or Project Schedule within five
(5) business days (or, in the case of a resubmitted 15285 Budget and/or Project
Schedule within five (5)business days after the submission thereof), then Tenant
shall be deemed to have approved the 15285 Budget and/or Project Schedule in
question. Notwithstanding such approval, the parties hereto acknowledge that the
15285 Budget and 15285 Project Schedule may be subject to revision pending
approval of the 15285 Working Drawings as described in Section 3.3 below.

3.3 15285 Working Drawings. Within twenty (20) business days of the approval of
the 15285 Budget, 15285 Project Schedule and selection of the Contractor (as
defined below) for the 15285 Work, Landlord shall cause the Architect to prepare
final working drawings of all improvements to be installed in the 15285 Premises
based on the approved 15285 Space Plan and deliver the same to Tenant for its
review and approval (which approval shall not be unreasonably withheld, delayed
or conditioned); such 20-business day period shall be extended due to any delays
in the Architect’s preparation of same which is outside of Landlord’s control.
Such 15285 Working Drawings shall be prepared by the Architect (and if
necessary, engineers), whose fees shall be included in the Total Construction
Costs (as defined below). Tenant shall notify Landlord whether it approves of
the submitted 15285 Working Drawings within two (2) business days after
Landlord’s submission thereof. If Tenant disapproves of such 15285 Working
Drawings, then Tenant shall notify Landlord thereof specifying in reasonable
detail the reasons for such disapproval, in which case Landlord shall, within
three (3) business days after such notice or such longer period as reasonably
necessary, revise such 15285 Working Drawings in accordance with Tenant’s
objections and submit the revised 15285 Working Drawings to Tenant for its
review and approval. Tenant shall notify Landlord in writing whether it approves
of the resubmitted 15285 Working Drawings within one (1) business day after its
receipt thereof. This process shall be repeated until the working drawings have
been finally approved by Landlord and Tenant. If Tenant fails to notify Landlord
that

 

3



--------------------------------------------------------------------------------

it disapproves of the initial 15285 Working Drawings within three (3) business
days (or, in the case of resubmitted working drawings, within one (1) business
day) after the submission thereof, then Tenant shall be deemed to have approved
the working drawings in question. Any delay caused by Tenant’s failure to
respond within the time periods set forth in this Section 3.3 as to such 15285
Working Drawings shall constitute a Tenant Delay (defined below). As used
herein, “15285 Working Drawings” shall mean the final 15285 Working Drawings
approved by Landlord and Tenant, as amended from time to time by any changes
thereto approved by Landlord and Tenant, and “15285 Work” shall mean all
improvements to be constructed in the 15285 Premises in accordance with and as
indicated on the 15285 Working Drawings. The 15285 Work shall not include any
alterations, additions or improvements installed or constructed by Tenant or any
of Tenant’s trade fixtures, equipment, furniture, furnishings, telephone
equipment or other personal property. Upon Tenant’s written request at the time
it seeks Landlord’s approval of the 15285 Working Drawings, Landlord agrees to
indicate in writing whether it will require any elements of the 15285 Work to be
removed from the 15285 Premises upon the expiration or earlier termination of
the Lease. Landlord’s approval of the 15285 Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any law, but shall merely be the consent of Landlord thereto.
Tenant shall, at Landlord’s request, sign the 15285 Working Drawings to evidence
its review and approval thereof. After the 15285 Working Drawings have been
approved, Landlord shall cause the 15285 Work to be performed in accordance with
the 15285 Working Drawings. Landlord shall cause the Contractor to construct the
15285 Work to comply with the 15285 Working Drawings and Legal Requirements.

3.4 15285 Budget. Upon approval of the 15285 Working Drawings by Tenant and
Landlord, and subject to the provisions of Section 3.3 above, Landlord shall
cause the Contractor to submit the 15285 Work for bid by all necessary
subcontractors in accordance with the provisions of Section 4.2. Upon selection
of the subcontractors, Landlord shall provide to Tenant, prior to commencement
of construction of the 15285 Work, a complete budget (the “15285 Final Budget”)
showing all line items of the 15285 Work and the schedule of distribution of the
Construction Allowance (as defined below) with respect to the 15285 Work. Tenant
shall approve or disapprove the 15285 Final Budget within five (5) business days
of receipt, such approval not to be unreasonably conditioned or withheld. If
Tenant fails to notify Landlord that it disapproves of the 15285 Final Budget
within such five (5) business-day period, then Tenant shall be deemed to have
approved the 15285 Final Budget.

4. Selection of General Contractor/Subcontractors.

4.1 15285 Work. Within ten (10) business days of receipt of the 15285 Space
Plan, Landlord shall seek competitive bids from DPR Construction, Howard
Building Corporation, ROEL Construction and Caliber Construction, or such other
qualified contractor as mutually agreed to by Landlord and Tenant for the
general conditions and fees each would charge for the cost of constructing the
15285 Work. At the completion of the bidding process, Landlord shall submit to
Tenant copies of all bids received. Landlord and Tenant shall select the general
contractor to perform the 15285 Work. Landlord and Tenant shall make such
selection based on the following criteria: (i) lowest qualified general
conditions and fee to complete the 15285 Work, (ii) completion schedule,
(iii) the reputation and experience of the contractor’s specific team assembled
for this project, and in constructing the type of improvements which Tenant
contemplates installing in the 15285 Premises, (iv) Tenant’s prior experience
with such general contractor and providing first-class materials, and
(v) Landlord’s prior experience with such general contractor in providing first
class materials and/or service to the Park. The contractor selected is
hereinafter referred to as the “Contractor”.

 

4



--------------------------------------------------------------------------------

4.2 Subcontractor Bids. Upon approval of the 15285 Working Drawings, Landlord
shall cause the Contractor to submit the 15285 Working Drawings for competitive
bidding to qualified subcontractors approved by Landlord, Tenant and Contractor
based on the reputation and experience of each subcontractor in constructing the
type of improvements which Tenant contemplates installing in the 15285 Premises,
Tenant’s, Landlord’s and the Contractor’s prior experience with such
subcontractor(s) in providing first class materials and its experience in
connection with the installation of the specified items. At the completion of
the bidding process, the Contractor shall submit to Landlord and Tenant copies
of all subcontractors’ bids received and a trade by trade comparison analysis of
each bidders proposal. Contractor, Landlord and Tenant shall then make the final
selection based upon the lowest qualified cost to complete the portion of the
work covered by such subcontractors bid, the completion schedule and the above
mentioned criteria.

5. Construction Warranties. The Contractor shall guarantee that the 15285 Work
shall be free from any defects in workmanship and materials for a period of not
less than one (1) year from the date of completion thereof. Contractor shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract which shall become
defective within one (1) year after completion of the 15285 Work it performs.
The correction of such Work shall include, without additional charge, all
additional expenses and damages (excluding consequential and punitive damages)
in connection with such removal or replacement of all or any part of the 15285
Work, and/or the Building and/or Common Areas of work which may be damaged or
disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the 15285 Work shall be contained in the
contract with the Contractor which shall be so written that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either.

6. Construction. Landlord shall cause the Contractor to perform construction of
the 15285 Work in accordance with the 15285 Working Drawings in a good and
workmanlike manner. Subject to Tenant’s payment of the Pre-Paid Amount (as
defined in Section 9 below), the Above-Allowance Amounts (as defined in
Section 11, below), and the Excess Costs (as defined in Section 11 below),
Landlord will bear all costs and expenses to perform the 15285 Work shown on the
15285 Working Drawings, including the cost of all permits and other governmental
approvals, except as otherwise expressly provided herein. “Substantial
Completion” of the 15285 Work shall be deemed to have occurred on the date on
which (i) the Architect certifies that the 15825 Work has been completed
pursuant to the 15285 Working Drawings, subject only to the completion or
correction of the Punch List Items (as defined below); (ii) a certificate of
occupancy or temporary certificate of occupancy (or its equivalent) for the
15285 Premises has been issued by the governmental agency responsible for
issuing such certificate in Orange County; and (iii) Landlord has delivered
possession of the 15285 Premises to Tenant in the condition required under this
Amendment. Landlord or its affiliate or agent shall supervise the 15285 Work,
make disbursements required to be made to the Contractor and other vendors as
required to complete the 15285 Work, and act as a liaison between the Contractor
and Tenant’s Representative and coordinate the relationship between the 15285
Work, the Building and the Park. Kathy McGinley shall be designated as “Tenant’s
Representative” in connection with the 15285 Work. Any change orders shall
require the approval of Landlord and Tenant’s Representative. In consideration
for Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to five percent (5%) of the Total
Construction Costs (as defined in Section 9 below), excluding the construction
supervision fee.

 

5



--------------------------------------------------------------------------------

7. Limited Warranty. Landlord warrants that for thirty (30) days following the
15285 Commencement Date, the then existing heat, air conditioning and
ventilating (“HVAC”) equipment, and the existing electrical, lighting and
plumbing and loading doors serving the 15285 Premises are in good condition.
Landlord shall repair any defective or malfunctioning component of such systems
of which Landlord has received written notice from Tenant describing the failure
or malfunction within thirty (30) days of the 15285 Commencement Date. The cost
of repairing such failure or malfunction shall not be charged to Tenant as an
operating expense, repair cost or maintenance cost. In addition, Landlord shall
deliver the 15285 Premises in broom-clean condition.

8. Punch List. “Punch List Items” shall mean minor items of incomplete or
defective work or materials in the improvements called for in the 15285 Working
Drawings, which do not materially impair Tenant’s use of the 15285 Premises for
the conduct of Tenant’s business therein. When Landlord considers the 15285 Work
to be Substantially Completed, Landlord will notify Tenant and within three
(3) business days thereafter (the “Completion Notice”), Landlord’s
representative and Tenant’s Representative shall conduct a walk-through of the
15285 Premises and identify any Punch List Items with respect to the 15285 Work.
In the event Tenant disputes whether or not Substantial Completion has occurred,
Tenant shall notify Landlord within two (2) business days after receipt of the
Completion Notice. Such dispute shall be mutually resolved by Landlord and
Tenant, each using its good faith commercially reasonable business judgment.
Neither Landlord’s representative nor Tenant’s Representative shall unreasonably
withhold his or her agreement on Punch List Items. Landlord shall use diligent
and reasonable efforts to cause the Contractor to complete all Punch List Items
within thirty (30) days after agreement thereon.

9. Definition of Total Construction Costs. The entire cost of performing the
15285 Work including design of the 15285 Work and preparation of the Tenant’s
Program documents and test fits, the 15285 Space Plan and the 15285 Working
Drawings, including revisions, costs of construction labor and materials, plan
cheek and permit fees, electrical usage during construction and additional
janitorial services, which costs shall be included in Contractor’s general
conditions, general tenant signage, related taxes, insurance costs, costs to
repair and reuse or install new telephone and data equipment and cabling, and
the construction supervision fee referenced in Section 6 of this Amendment, are
herein collectively called the “Total Construction Costs”. The Total
Construction Costs in excess of the Construction Allowance (hereinafter defined)
shall be paid by Tenant. Upon approval of the 15285 Working Drawings and
selection of the Contractor, Tenant shall promptly (a) execute a work order
agreement prepared by Landlord which identifies such drawings and itemizes the
Total Construction Costs and sets forth the Construction Allowance, and (b) pay
to Landlord the amount by which the Total Construction Costs is expected to
exceed the Construction Allowance (such prepaid amount is hereinafter referred
to as the “Pre-Paid Amount”) on a pro rata basis monthly (based on percentage of
completion) as construction of the 15285 Work progresses. No changes in the
Total Construction Costs, change order approvals or additions to any contracts
shall be made by Landlord after the approval of the 15285 Final Budget by Tenant
with respect to the 15285 Work without Tenant’s written approval, which approval
shall not be unreasonably withheld, conditioned or delayed.

10. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $60,000.00 (the “Construction Allowance”) to be applied
toward the Total Construction Costs, as adjusted for any changes to the 15285
Work approved by Landlord and

 

6



--------------------------------------------------------------------------------

Tenant. The Construction Allowance shall not be disbursed to Tenant in cash, but
shall be applied by Landlord to the payment of the Total Construction Costs, if,
as, and when the cost of the 15285 Work is actually incurred and paid by
Landlord. The Construction Allowance must be used no later than the date which
is one hundred twenty (120) days after the 15285 Commencement Date or shall be
deemed forfeited with no further obligation by Landlord with respect thereto.
The foregoing limitation shall be extended one day for each day of Landlord
Delay (as defined in Section 13 below).

11. Excess Costs. As of the date of this Amendment, the parties anticipate that
the Total Construction Costs will exceed the amount of the Construction
Allowance. During the course of construction, once the cost of constructing the
15285 Work has exceeded the amount of the Construction Allowance plus the
Pre-Paid Amount, Landlord shall provide written notice thereof to Tenant.
Following Landlord’s delivery of such notice to Tenant, Tenant shall be
obligated to pay for all billings from Landlord for the cost of the 15285 Work
in excess of the Construction Allowance and the Pre-Paid Amount (collectively,
the “Above-Allowance Amounts”). The payment of the Above-Allowance Amounts shall
be accomplished by increasing Tenant’s share of monthly disbursements provided
in Section 9 above. Under no circumstances shall Landlord be required to pay for
the Above-Allowance Amounts. Following Substantial Completion of the 15285 Work,
if the amount of the Total Construction Costs exceeds the sum of (i) the
Construction Allowance, (ii) the Pre-Paid Amount, and (iii) the Above-Allowance
Amounts, then Tenant shall be responsible for such excess costs (collectively,
the “Excess Costs”). Under no circumstances (except if to correct deficiencies
in the 15285 Work which are brought to Landlord’s attention within the warranty
period referenced in Section 5 above) shall Landlord be required to pay for any
Excess Costs. Landlord will invoice Tenant for such Excess Costs; such invoice
shall include adequate supporting documentation for the Excess Costs. Tenant
shall pay Landlord the amount of the Excess Costs within twenty (20) days of
receipt of such invoice, provided that Tenant approves the amount of the Excess
Costs, such approval not to be unreasonably withheld, conditioned or delayed.

12. Payment of Costs. Except as otherwise set forth herein, Tenant shall pay
Landlord for amounts due under this Amendment within twenty (20) days of
billing. Any unpaid portions, whether undisputed or disputed on which Landlord
ultimately prevails, shall bear interest from the due date at the annual rate of
two percent (2%) above the prime interest rate then being charged by Bank of
America, N.A., or its successor, but not to exceed the maximum legal rate
permitted to be charged on the date such interest shall commence to accrue.

13. Delays. Tenant shall be responsible for, and shall pay to Landlord any and
all costs and expenses incurred by Landlord in connection with any delay in
Substantial Completion caused by Tenant and any increase in the cost of the
15285 Work caused by (i) any changes requested by Tenant in the 15285 Work shown
on the 15285 Working Drawings (including any cost or delay resulting from
proposed changes that are not ultimately made), (ii) any failure by Tenant to
timely pay any amounts due from Tenant hereunder, including any additional costs
resulting from any change (it being acknowledged that if Tenant fails to make or
otherwise delays making such payments, Landlord may stop work on the 15285 Work
rather than incur costs which Tenant is obligated to fund but has not yet done
so and any delay from such a work stoppage will be a Tenant Delay), (iii) the
inclusion in the 15285 Work of any so-called “long lead” materials (such as
fabrics, panellings, carpeting or other items that must be imported or are of
unusual character or limited availability) which Landlord has informed Tenant,
at the time Tenant selects such item(s), are long-lead items, (iv) any failure
by Tenant to respond to inquiries within the time provided in this Amendment or,
if not specified, within commercially reasonable time periods, regarding the

 

7



--------------------------------------------------------------------------------

construction of the 15285 Work or in granting Tenant’s approval of materials or
finishes for the 15285 Work, or (v) any other delay requested or proximately
caused solely by Tenant. Each of the foregoing is referred to herein as a
““Tenant Delay”. Tenant Delays do not include delays in governmental processing
or delays caused by Landlord’s failure to perform its obligations hereunder
(including preparing items and/or responding within the time periods set forth
herein). Landlord shall provide Tenant written notice promptly following the
occurrence of any Tenant Delay specifying Landlord’s good faith estimate of the
duration thereof. If Tenant requests any changes to the 15285 Work described in
the 15285 Space Plan or the 15285 Working Drawings, then the net increased costs
and any additional design costs incurred in connection therewith as the result
of any such change shall be added to the Total Construction Costs. In addition,
Tenant shall indemnify, protect, defend and hold Landlord harmless from all
claims arising from or in connection with all damages sustained by Landlord as a
result of any Tenant Delay. As used herein, a “Landlord Delay” shall mean any
delay in the Substantial Completion of the 15285 Work that occurs due to
Landlord’s failure to complete any action item on or before the due date
required hereunder. In calculating the date of Substantial Completion of the
15285 Work, one day shall be deducted from the aggregate of Tenant Delay days
for each day of Landlord Delay.

14. Term. The Term of the Lease with respect to the 15285 Premise shall commence
upon the 15285 Commencement Date and shall expire on December 31, 2010 (the
“15285 Term”). As used herein, the “15285 Expiration Date” shall mean
December 31, 2010. As of the date hereof, the term of the Lease for the Original
Premises shall be extended so that the expiration date of the Lease with respect
to the Original Premises shall also occur on the 15285 Expiration Date. The
parties acknowledge that the 15273 Term for the 15273 Premises and the 15285
Term are not intended to be coterminous.

15. Base Rent.

15.1 15285 Premises. To reflect the addition of the 15285 Premises to the Lease,
effective as of the 15285 Commencement Date, and continuing thereafter
throughout the 15285 Term, Tenant shall pay to Landlord Base Rent in advance on
or before the first day of each calendar month, for the 15285 Premises, as
follows:

 

Period

   Monthly Base Rent
per square foot    Monthly
Base Rent

12/12/07— 12/31/08

   $ 1.45    $ 11,862.45

1/1/09 — 12/31/09

   $ 1.50    $ 12,271.50

1/1/10— 12/31/10

   $ 1.55    $ 12,680.55

The first (1st) monthly installment of Base Rent with respect to the 15285
Premises in the amount of $11,862.45 shall be payable contemporaneously with the
execution of this Amendment by Tenant.

15.2 Original Premises. For the period commencing on November 1, 2009 and
expiring on the 15285 Expiration Date (the “15295/15279 Extended Term”), Tenant
shall pay to Landlord, at such place as Landlord may designate, without
deduction, offset, prior notice or demand, Base Rent for the Original Premises
in lawful money of the United States in the amount of $48,827.80 per month.
Nothing herein shall he construed to limit or alter Tenant’s obligation to pay
its share of Operating Expenses, Tax Expenses and Common Area Utility Costs
throughout the 15295/15279 Extended Term in accordance with the terms of the
Lease. Tenant shall accept the Original Premises in their “AS IS” condition
effective as of the commencement of the 15295/15279 Extended Term and Landlord
shall have no obligation to make or pay for any improvements or renovations in
or to the Original Premises.

 

8



--------------------------------------------------------------------------------

16. Modification of Tenant’s Share. To reflect the addition of the 15285
Premises to the Lease, effective as of the 15285 Commencement Date, the
provisions of Article 6 of the Lease shall apply to the 15285 Premises and
Tenant’s Share shall be 3.80% with respect to the 15285 Premises. The first
(1st) monthly installment of Operating Expenses, Tax Expenses and Common Area
Utility Costs in the amount of $2,094.35 for the 15285 Premises shall be payable
contemporaneously with the execution of this Amendment by Tenant; thereafter,
the estimated amount of Tenant’s Share of the foregoing costs shall be payable
on the first (1st) day of each month beginning on the first (1st) day of the
second (2nd) full calendar month of the 15285 Term and otherwise in accordance
with the terms of the Lease, as amended hereby.

17. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Amendment directly with The Staubach Company (“Tenant’s Broker”) and CB
Richard Ellis (“Landlord’s Broker”) and has not authorized or employed, or acted
by implication to authorize or to employ, any other real estate broker or
salesman to act for Tenant in connection with this Amendment. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all claims
by any other real estate broker or salesman claiming to represent Tenant and
claiming entitlement to a commission, finder’s fee or other compensation as a
result of Tenant’s entering into this Amendment. Landlord shall pay a commission
to Landlord’s Broker and Tenant’s Broker pursuant to separate agreements.
Notwithstanding the foregoing, in no event shall Landlord be required to pay
Tenant’s Broker any construction management, space planning or project
management fees in connection with this Amendment.

18. Parking. Commencing on the 15285 Commencement Date and throughout the
remainder of the 15285 Term with respect to the 15285 Premises, Tenant shall
have use of twenty-eight (28) nonexclusive and undesignated parking spaces,
subject to the terms of the Lease.

19. Signage. Subject to (i) compliance with Landlord’s signage criteria,
(ii) compliance with all applicable rules, regulations and laws, and (iii) the
approval of any governmental authority with jurisdiction over the Park, Tenant
shall have the right, at Tenant’s sole cost and expense, to install
building-side signage on the exterior of the 15285 Premises.

20. HVAC. Notwithstanding anything to the contrary set forth in the Lease,
Tenant shall be permitted to control the hours of operation and setting of the
HVAC serving the 15285 Premises.

21. Additional Security Deposit. Landlord is currently holding a security
deposit in the amount of $77,852.19 with respect to the Current Premises.
Effective as of the execution of this Amendment by Tenant, the Security Deposit
referenced in the Lease shall be increased to $90,532.74. Accordingly, upon
Tenant’s execution of this Amendment, Tenant shall deposit with Landlord the sum
of $12,680.55. The following language is hereby added to Section 4.A of the
Original Lease: “Tenant hereby waives the provisions of Section 1950.7(c) of the
California Civil Code, and all other provisions of law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant.”

 

9



--------------------------------------------------------------------------------

22. Landlord’s Address for Notices. Effective as of the date hereof, the address
of Landlord set forth in Basic Lease Information of the Original Lease shall be:
c/o AEW Capital Management LP, World Trade Center East, Two Seaport Lane,
Boston, Massachusetts 02210, Attention: Asset Management and Legal Department.
Copies of notices to Landlord delivered pursuant to Section 31(x) of the
Original Lease shall also be delivered to CB Richard Ellis, Attn.: Property
Manager—Alton Plaza, 2125 E. Katella, Suite 100, Anaheim, California 92806. The
address for payment of rent set forth in Basic Lease Information of the Original
Lease is hereby deleted and the following address is substituted therefor: c/o
Alton Plaza Property, Inc., P.O. Box 1000, Dept. 197, Memphis, TN 38148-0197.

23. Authority. Each party hereto hereby covenants and warrants on its own behalf
that (a) it is in good standing under the laws of the States of California and
Delaware, (b) it has full corporate power and authority to enter into this
Amendment and to perform all its obligations under the Lease, as amended by this
Amendment, and (c) each person (and all of the persons if more than one signs)
signing this Amendment on behalf of such party is duly and validly authorized to
do so.

24. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to lease or a reservation of or option for
lease, and this instrument is not effective as a lease amendment or otherwise
until executed and delivered by both Landlord and Tenant.

25. Exhibits. Exhibit A-5 attached hereto shall be incorporated into the Lease,
as amended hereby.

26. Use. Landlord hereby acknowledges and consents to the use of the 15285
Premises for the manufacture of pharmaceutical products which include Dangerous
Drugs and Devices as defined in the Third Addendum.

27. SNDA. The current Landlord mortgagee for the Park is Northwestern Mutual
Life Insurance Company (“Lender”). Landlord shall use commercially reasonable
efforts to provide Tenant with a subordination, nondisturbance and attornment
agreement on Lender’s standard form within sixty (60) days following the full
execution of this Amendment by Landlord and Tenant; provided, however, that
Tenant shall be required to reimburse Landlord for any out-of-pocket costs
incurred by Landlord in obtaining same. If Landlord has used commercially
reasonable efforts to obtain such subordination, nondisturbance and attornment
agreement and such agreement has not been obtained within such sixty (60) day
period, Landlord shall not be in default under the Lease, as amended hereby, and
Landlord shall have no further obligation to seek to obtain such agreement. If
Lender notifies Tenant that either (a) Lender is exercising its rights under the
mortgage following a default under the mortgage, or (b) Lender is succeeding to
the Landlord’s interest under the Lease, and in either event pursuant to such
notice Tenant pays rents due under the Lease directly to Lender, then Landlord
waives any and all claims against Tenant if Tenant responds to such notice from
Lender by making such payment to Lender, and such payment shall be deemed a
payment to Landlord for the purposes of the Lease.

28. Removal of Personal Property, Fixtures and Equipment/Restoration. Landlord
hereby acknowledges that upon the expiration or earlier termination of the
Lease, Tenant shall be entitled to remove its personal property, trade fixtures
and equipment, including without limitation, the pharmaceutical manufacturing
environment or “clean room” to be installed in the 15285 Premises provided
Tenant repairs any and all material damage to the 15285 Premises caused by such
removal.

 

10



--------------------------------------------------------------------------------

Notwithstanding any provision of the Lease to the contrary, upon the expiration
or earlier termination of the Lease, upon removal of Tenant’s personal property,
trade fixtures and equipment, Tenant shall not be required to remove any
leasehold improvements which were in existence upon delivery of possession by
Landlord.

29. Entire Agreement. This Amendment, together with the Lease, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and supersedes any and all prior and/or contemporaneous
oral or written negotiations, agreement or understandings.

30. Incorporation. The Lease, as modified herein, remains in full force and
effect, and the parties hereby ratify the same. This Amendment shall be binding
upon the parties and their respective successors and assigns.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:     TENANT:

ALTON PLAZA PROPERTY, INC.,

a Delaware corporation

   

ISTA PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ Daniel J. Bradley

    By:  

/s/ Vicente Anido, Jr., Ph.D.

Name:   Daniel J. Bradley     Name:   Vicente Anido, Jr., Ph.D. Title:  
President     Title:   President and Chief Executive Officer       By:  

 

      Name:  

 

      Title:  

 

 

11



--------------------------------------------------------------------------------

EXHIBIT A-5

Plan of 15285 Premises